

116 S4475 IS: La Paz County Solar Energy and Job Creation Act
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4475IN THE SENATE OF THE UNITED STATESAugust 6, 2020Ms. Sinema (for herself and Ms. McSally) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the Secretary of the Interior to convey certain land to La Paz County, Arizona, and for other purposes.1.Short titleThis Act may be cited as the La Paz County Solar Energy and Job Creation Act.2.DefinitionsIn this Act:(1)CountyThe term County means La Paz County, Arizona.(2)Federal landThe term Federal land means the approximately 4,800 acres of land managed by the Bureau of Land Management and designated as Federal Land To Be Conveyed on the map.(3)MapThe term map means the map prepared by the Bureau of Land Management entitled La Paz County Land Conveyance Map and dated June 19, 2020.(4)SecretaryThe term Secretary means the Secretary of the Interior.3.Conveyance to La Paz County, Arizona(a)In generalNotwithstanding the planning requirement of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713) and in accordance with this section and other applicable law, as soon as practicable after receiving a request from the County to convey the Federal land, the Secretary shall convey the Federal land to the County.(b)Restrictions on conveyance(1)In generalThe conveyance under subsection (a) shall be subject to—(A)valid existing rights; and(B)such terms and conditions as the Secretary determines to be necessary.(2)ExclusionThe Secretary shall exclude from the conveyance under subsection (a) any Federal land that contains significant cultural, environmental, wildlife, or recreational resources.(c)Payment of fair market valueThe conveyance under subsection (a) shall be for the fair market value of the Federal land to be conveyed, as determined—(1)in accordance with the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); and(2)based on an appraisal that is conducted in accordance with—(A)the Uniform Appraisal Standards for Federal Land Acquisitions; and(B)the Uniform Standards of Professional Appraisal Practice.(d)Protection of tribal cultural artifactsAs a condition of the conveyance under subsection (a), the County shall, and as a condition of any subsequent conveyance, any subsequent owner shall—(1)make good faith efforts to avoid disturbing Tribal artifacts;(2)minimize impacts on Tribal artifacts if the artifacts are disturbed;(3)coordinate with the Colorado River Indian Tribes Tribal Historic Preservation Office to identify artifacts of cultural and historic significance; and(4)allow Tribal representatives to rebury unearthed artifacts at or near where the artifacts were discovered.(e)Availability of map(1)In generalThe map shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.(2)CorrectionsThe Secretary and the County may, by mutual agreement—(A)make minor boundary adjustments to the Federal land to be conveyed under subsection (a); and(B)correct any minor errors in the map, an acreage estimate, or the description of the Federal land.(f)WithdrawalThe Federal land is withdrawn from the operation of the mining and mineral leasing laws of the United States.(g)CostsAs a condition of the conveyance of the Federal land under subsection (a), the County shall pay—(1)an amount equal to the appraised value determined in accordance with subsection (c)(2); and(2)all costs related to the conveyance, including all surveys, appraisals, and other administrative costs associated with the conveyance of the Federal land to the County under subsection (a).(h)Proceeds from the sale of landThe proceeds from the sale of land under this section shall be—(1)deposited in the Federal Land Disposal Account established by section 206(a) of the Federal Land Transaction Facilitation Act (43 U.S.C. 2305(a)); and(2)used in accordance with that Act (43 U.S.C. 2301 et seq.). 